DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed August 9, 2022 (hereinafter “08/09/22 Amendment") has been entered, and fully considered.  In the 08/09/22 Amendment, claims 1, 2, 6, 7, 9, 10, 12-22, 27-30, 33, 34, & 36-38 were amended, and claims 23, 31, & 35 were cancelled (claims 3-5, 8, 11, 24-26, & 32 were previously cancelled).  No claims were newly added.  Therefore, claims 1, 2, 6, 7, 9, 10, 12-22, 27-30, 33, 34, and 36-38 are now pending in the application.         
3.	The 08/09/22 Amendment has overcome the claim objections and the rejections under §§ 112(b) & 112(d) previously set forth in the Non-Final Office Action mailed 05/18/2022 (“05/18/22 Action”).  
4.	Claims 1, 2, 6, 7, 9, 10, 12-22, 27-30, 33, 34, and 36-38 are allowed for the reasons previously set forth in the 05/18/22 Action, and reproduced herein (below).

Allowable Subject Matter
5.	Claims 1, 2, 6, 7, 9, 10, 12-22, 27-30, 33, 34, and 36-38 are allowed.

6.	Independent claims 1, 10, 18, & 38 each require a specific arrangement of the outer conductor and inner conductor which form the open-ended coaxial line, and which are arranged and configured to generate an electric field with lines of force extending from a front surface of the inner conductor to a front surface of the outer conductor and orthogonal to the front surface of the inner conductor and the front surface of the outer conductor, when the device is placed in contact with a surface to be treated.
	More particularly, independent claims 1, 10, & 18 each require that the front surface of the inner conductor and the annular front surface of the outer conductor are arranged at a reciprocal distance in an axial direction not greater than a diameter of the inner conductor. 
	Independent claim 38 more precisely requires wherein an axial distance between the annular front surface of the outer conductor and the front surface of the inner conductor is not greater than half the diameter of the inner conductor, [and] wherein a ratio between the inner diameter and the diameter of the inner conductor is comprised between 1.2 and 1.5.
None of the references of record, either alone or in combination, fairly teach or suggest the foregoing limitation concerning the claimed distance between the front surface of the inner conductor and the annular front surface of the outer conductor, in combination with the other limitations (e.g., concerning the energy delivery window and cooling system) of independent claims 1, 10, 18, & 38.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794